Brown, J.
(concurring). I concur with the majority, but would reach the result on a slightly different basis. At the outset, I am compelled to say that the testimony of the officers strains credulity; their visual acuity compares favorably to that of Superman. From their testimony, the fact finder is asked to believe that, although the defendant had abundant time to secrete the contraband, he instead left the drugs and two weapons in “plain view” in three different locations within his automobile. It is now clear to me why “they call it dope.”
My analysis would start at the moment Inspector Moccia discovered the illegal dirk knife in plain view. That was an arrestable offense and justified the search of the passenger area as incident to a lawful arrest. See note 12, supra. This analysis allows me to ground my decision on either the serendipity of the police or the carelessness of the defendant.